DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-9, 11-14 and 17-24 are pending.
Claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.
Claims 1-5, 11-14 and 17-24 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 1 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.

Claim 3, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 4, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 5, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 7, Line 2:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 8, Line 2:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 9, Line 2:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 11, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 12, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 13, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 14, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.

Claim 18, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 19, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 20, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 21, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 22, Line 1:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.
Claim 23, Line 2:	The phrase “zinc oxide powder” has been DELETED and REPLACED by the phrase ---cosmetic zinc oxide powder---.

Allowable Subject Matter
Claims 1-5, 11-14 and 17-24, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants claim amendments submitted 14 December 2021 were sufficient to overcome the rejections raised under 35 U.S.C. 112(a) as well as to distinguish the compositions claimed from the zinc oxide powders taught by Itagaki, specifically by indicating that the alkali or alkaline earth metal components of the zinc oxide were to be found not as a coating on the particles, but distributed throughout the particle itself as a contaminant.  This amendment was sufficient to distinguish the In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).
Claims 1-5, 11-14 and 17-24, as amended above are allowable.  The restriction requirement of between inventions as set forth in the Office action mailed on 25 November 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 25 November 2019 is WITHDRAWN.  Claims 7-9, directed to dispersions and cosmetics incorporating the cosmetic zinc oxide powders claimed are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613